NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 18, 2021 *
                                 Decided August 9, 2021

                                          Before

                           DIANE S. SYKES, Chief Judge

                           DAVID F. HAMILTON, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 20-2242

CHINYERE U. NWOKE,                                 Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 19 C 358

UNIVERSITY OF CHICAGO MEDICAL                      Gary Feinerman,
CENTER,                                            Judge.
     Defendant-Appellee.




      *
       We consolidate these related appeals and decide them without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-2242 & 20-3413                                                              Page 2

No. 20-3413

CHINYERE U. NWOKE,                                Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 16 C 9153

UNIVERSITY OF CHICAGO MEDICAL                     Jorge L. Alonso,
CENTER,                                           Judge.
     Defendant-Appellee.

                                       ORDER

       Chinyere Nwoke, a black woman, twice sued the University of Chicago Medical
Center, her former employer, alleging claims of racial discrimination, retaliation, and
unequal pay. She lost both suits. The first ended in summary judgment for the Medical
Center and an award of roughly $18,000 in costs. The second ended in dismissal on
preclusion grounds. In these appeals, which we consolidate for decision, Nwoke
challenges the award of costs in the first suit and the dismissal of the second. We affirm
both judgments with one minor modification to the costs award.

      In her first lawsuit, Nwoke alleged that during her tenure as a hospital
administrator at the Medical Center, her colleagues and supervisors treated her more
harshly than similarly situated white administrators. She added that when she
complained about the discrimination, the Medical Center retaliated against her.

       The case was assigned to Judge Alonso, and Nwoke twice moved to amend her
complaint. About a year into the case, she sought leave to add new allegations of racial
discrimination and claims for, among other things, a hostile work environment and
intentional infliction of emotional distress. Judge Alonso denied the motion based on
undue delay and prejudice to the Medical Center. Nwoke tried again a year later—after
the close of discovery—this time seeking to add an unequal-pay claim based on
information obtained during discovery. This motion met the same fate. Judge Alonso
denied it for undue delay, explaining that Nwoke had learned about the pay disparity
more than six months earlier and offered no excuse for waiting until after discovery
closed to seek leave to amend her complaint. She does not challenge either of these
rulings.
Nos. 20-2242 & 20-3413                                                               Page 3

       Nwoke filed numerous motions for sanctions against the Medical Center based
on wild allegations of litigation misconduct and discovery delay. She said, for example,
that the Medical Center’s counsel planted viruses on her computer, falsely accused her
of lying on her résumé, and “typed noisily” and “made faces” during her deposition.
Judge Alonso denied these motions because Nwoke’s accusations of misconduct were
unfounded and irrelevant, and because she, not the Medical Center, caused most of the
discovery delays.

       The Medical Center prevailed on summary judgment and then filed a bill of costs
for approximately $58,000. See 28 U.S.C. § 1920; FED. R. CIV. P. 54(d). Judge Alonso
awarded costs of $18,393.69. The reasons for the reduction are irrelevant here except for
a decrease in total witness costs from the requested $7,300 to $440—$40 a day for
11 days of depositions. Nwoke objected that the Medical Center was not entitled to any
costs because of its litigation misconduct, but Judge Alonso disagreed for the same
reasons he denied her sanctions motions. Nwoke also objected to awarding costs for
transcripts that were not used in court proceedings or the motion for summary
judgment. The judge rejected this objection too, noting that transcript costs may be
awarded if they were reasonably necessary when incurred regardless of whether the
transcripts were used in a motion or court proceeding. Nwoke challenges only the
award of costs, not the summary-judgment ruling.

        While the first case was pending, Nwoke filed a second suit against the Medical
Center. The complaint reprised many of the factual allegations and legal theories that
she had tried to add to the first case in her failed motions to amend: specifically, claims
for hostile work environment, infliction of emotional distress, and unequal pay. The
second case was assigned to Judge Feinerman. He dismissed it on preclusion grounds
after Judge Alonso entered judgment in the first case. Nwoke challenges that decision.

       Nwoke faces a steep climb in challenging the award of costs. “Rule 54(d) creates
a presumption that the prevailing party will recover costs,” and we review the award
for abuse of discretion. Crosby v. City of Chicago, 949 F.3d 358, 363–64 (7th Cir. 2020)
(quotation marks omitted). With one slight exception, the award was well within the
judge’s discretion.

       Nwoke opens with two frivolous arguments. First, she asserts that the award
was improper because there was no final judgment in favor of the Medical Center.
That’s wrong. Judge Alonso granted the Medical Center’s summary-judgment motion
and entered final judgment in its favor, making it presumptively entitled to costs. FED.
Nos. 20-2242 & 20-3413                                                                Page 4

R. CIV. P. 54(d). Nwoke also contends that the Medical Center’s litigation misconduct
barred it from receiving costs. See Mother & Father v. Cassidy, 338 F.3d 704, 708 (7th Cir.
2003) (noting such behavior may justify denial of costs). But she makes the same
sometimes-fantastical accusations that Judge Alonso rejected and gives us no reason to
second-guess the judge’s decision.

        Nwoke next argues that Judge Alonso should have rejected $13,000 in transcript
costs because the Medical Center did not use those transcripts in its summary-judgment
motion and did not specify the length of each transcript in its bill of costs. The former
contention is meritless since the depositions were reasonably necessary at the time. See
Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 455 (7th Cir. 1998) (“The proper inquiry
is whether the deposition was reasonably necessary to the case at the time it was taken,
not whether it was used in a motion or in court.” (quotation marks omitted)). And the
latter contention is flatly belied by the record; the Medical Center’s schedule of costs
included page counts. 1

        Nwoke raises one sound, albeit minor, objection to the costs award. Judge
Alonso granted $440 in witness fees—$40 per witness per day for 11 days. Although the
rate is correct, see 28 U.S.C. § 1821(b), the number of days is not. The Medical Center
deposed nine witnesses, each on a separate day. This totals $360, not $440.

        That brings us to Nwoke’s second case. We review the dismissal de novo. Arrigo
v. Link, 836 F.3d 787, 798 (7th Cir. 2016). “[A] final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could have
been raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). Claim preclusion
“blocks a second lawsuit if there is (1) an identity of the parties in the two suits; (2) a
final judgment on the merits in the first; and (3) an identity of the causes of action.” Barr
v. Bd. of Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015). Nwoke concedes, as she
must, that the two suits have identical parties, but she contests whether the second and
third elements are satisfied.

       Nwoke insists that there was no final judgment on the merits of her unequal-pay
claim since she was denied leave to add that claim to her first lawsuit. But the

       1 Nwoke also criticizes Judge Alonso’s assessment that the remainder of costs
were reasonable, but she neither asserts that those costs exceed the scope of 28 U.S.C.
§ 1920 nor challenges how they were calculated. We will not disturb the award on such
a thin argument.
Nos. 20-2242 & 20-3413                                                               Page 5

preclusive effect of a judgment extends to claims that could have been raised as well as
those actually litigated. Bell v. Taylor, 827 F.3d 699, 707 (7th Cir. 2016). Nwoke certainly
could have litigated her unequal-pay claim in the first suit; indeed, she tried to do just
that. Nwoke does not challenge Judge Alonso’s denial of leave to amend her complaint,
and she “cannot use a second lawsuit against [the Medical Center] to take another bite
at the apple.” Id. (We note for completeness that Judge Alonso did not deny leave to
amend on the ground that the claims Nwoke sought to add would be better managed as
part of another case. In that situation, claim preclusion would not apply.)

        Nwoke relatedly contends that there is no identity of the causes of action because
her unequal-pay claim is based on a different set of facts than the discrimination and
retaliation claims at the core of her first suit. That’s the kind of claim splitting res
judicata is meant to prevent. Palka v. City of Chicago, 662 F.3d 428, 437 (7th Cir. 2011). As
Judge Feinerman recognized, Nwoke’s unequal-pay claim stems from the same “main
event” as her other claims: the discrimination she claims to have suffered at the Medical
Center. Barr, 796 F.3d at 840. After all, Nwoke uncovered the pay-disparity evidence
during discovery on her discrimination claims, and the evidence of each claim could
have been used to support the other. See Adams v. City of Indianapolis, 742 F.3d 720, 736
(7th Cir. 2014) (“Whether there is an identity of the cause of action depends on whether
the claims comprise the same core of operative facts that give rise to a remedy.”
(quotation marks omitted)). Nwoke cannot avoid claim preclusion by “identify[ing] a
slightly different cause of action with one element different from those in the first,
second, or third lawsuits between the same parties arising from the same events.”
Czarniecki v. City of Chicago, 633 F.3d 545, 550 (7th Cir. 2011).

       We therefore MODIFY the cost award in appeal No. 20-3413 to provide for $360
for witness costs instead of $440 and AFFIRM the judgment as modified. We AFFIRM
the judgment in appeal No. 20-2242.